 

 

Resolution No. 567-2020

Adjournment

Opportunity for the Public to Address the Board
The order of business need not be followed if the Supervisor, as Presiding Officer, determines that
it is appropriate to deviate.

SECTION 5 — Minutes. Minutes of all Town Board meetings shall be the
responsibility of the Town Clerk who, pursuant to approval from the Town Board, may employ
the services of a person to take minutes. Minutes of an open meeting shall consist of a record or
summary of all motions, proposals, resolutions and any other matter formally voted upon and the,
vote thereon. Minutes of an executive session shall be taken of any action that is taken by formal
vote and shali consist of a record or summary of the final determination of such action and the vote
thereon; provided, however, that such summary need not include any matter which is not required
to be made public by the New York State Freedom of Information Law. Minutes need not contain
a summary of the discussion leading to action taken or include verbatim comments unless a
majority of the Board resolves to have the Clerk do so.

PART E: RULES AND PROCEDURES

SECTION 1 - General Rules of Procedure. The Supervisor shall preside at
meetings of the Town Board. In the Supervisor’s absence the Senior Councilperson shall preside.
All cell phones and pagers should be tumed off. There is no limit to the number of times a Town
Board member may speak on a question. Motion to close or limit debate may be entertained but
shall require the affirmative vote of four (4) members of the Board.

SECTION 2 - Guidelines for Public Comment. The public shall be allowed to
speak only during Public Hearings and Public Comment periods (on Agenda Items or Public
Comment),

General Requirements. Each speaker will submit his/her name and
address upon a form to be provided by the Town Clerk or his/her designee. On such form,
the speaker shall also provide the resolution(s) he/she wishes to comment on, or a brief
description of what he/she will comment upon prior to speaking. Speakers must be
recognized by the presiding officer, and shall be called to speak in the order determined by
the presiding officer. Speakers must step to the front of the room and speak into the
microphone at the lectern. Speakers are not to approach the dais without invitation and are
directed to make their remarks from the lectern. No items or documents may be placed on
the dais or presented to the Board unless either authorization is requested and granted by
the presiding officer or a Board member specifically requests to see an item. All items for
presentation that are granted authorization or requested by a Board member shall be
presented to the Town Clerk who shall pass it the Board. Speakers’ remarks shall be’
addressed to the Board as a body and not to any specific member thereof, or to any member
of the Town staff or member of the audience. Speakers shall observe the commonly
accepted rules of courtesy, decorum, dignity and good taste and shall not use foul language,

 
 

 

Resolution No. 567-2020

display unacceptable behavior, or be disruptive of the proceedings. Speakers may not make
personal comments about public officials, town residents or others. Members of the public
and Board members shall be allowed to state their positions in an atmosphere free of
slander, threats of violence or the use of the Board meeting as a forum for politics.
Sufficient warnings may be given by the Board at any time during a speaker’s remarks and,
in the event that any individual shall violate the rules of decorum heretofore set forth, the
presiding officer may then cut off comment or debate. Any person making offensive,
insulting, threatening, insolent, slanderous or obscene remarks or gestures, or who becomes
boisterous, or who makes threats against any person or against public order, and security
while in the Board Room, either while speaking at the podium or as a member of the
audience, shall be forthwith removed at the direction of the presiding office. Any person
removed from a public meeting at the direction of the presiding officer may be charged
with disorderly conduct in accordance with New York State Penal Law Section 240.20.

Public Hearings. Speakers, other than the applicant or its attorneys or
experts, shall have five (5) minutes to address the Board on the specific matter that is the
subject of the Public Hearing before yielding to the next speaker. Speakers may once again
address the Board during the Public Hearing period for one additional five (5) minute
period, but only to rebut statements made by the Board or other speakers in regards to the
matter that is the subject of the Public Hearing. Speakers may not yield their time to other
speakers. All of the rules and guidelines set forth in the section above, entitled “General
Requirements” shall apply.

Resolutions. During the period identified as “Opportunity for the public to
address the board on agenda items only,” speakers shall identify all resolutions they wish
to speak on and shall have three (3) minutes to address the Board on a given resolution, a
total of six (6) minutes if the speaker is addressing two resolutions; and a total of ten (10
minutes if the speaker is addressing three or more resolutions. A timer shall be utilized that
will beep or produce another sound to indicate that a speaker’s time limit for addressing
agenda items has been reached. Upon being notified that his or her time limit has been
reached, a speaker shall cease speaking, leave the lectern, and return to his or her seat.
Speakers may not yield their time to other speakers. All of the rules and guidelines set forth
in the section above, entitled “General Requirements” shall apply. The presiding officer
may modify these guidelines if warranted.

Public Comment. During the period identified as “Opportunity for the
public to address the board,” speakers shall have five (5) minutes to address the Board!
Speakers may not yield their time to other speakers. Board members may interrupt a
speaker during the speaker’s remarks, for the purpose of asking questions of the speaker
for purposes of clarification, to provide information or to ask follow-up questions. AJ
remarks shall be addressed to the Supervisor and Town Board. The public comment period
is designed for comments only. Board members shall not be required to answer questions
or respond to comments but may respond to questions or comments at their discretion or
may direct the question or comment to the appropriate person to respond. A timer shall be

 

 
 

 

Resolution No. 567-2020

utilized that will beep or produce another sound to indicate that a speaker’s five (5) minutd
time limit for Public Comment has been reached. Upon being notified that his or her time
limit has been reached, a speaker shall cease speaking, leave the lectern, and return to his
or her seat. All of the rules and guidelines set forth in the section above, entitled “General
Requirements” shall apply. The presiding officer may modify these guidelines if warranted

SECTION 3 - Use of Recording Equipment. All members of the public and all
public officials are allowed to photograph and tape or video record public meetings so long as the
photography or recording is done in a manner which does not interfere with the meeting. The
presiding officer may make the determination that the photography or recording is being done in
a manner that interferes with the meeting after taking into consideration attendant movement and
activity, distance from the deliberations of the Board, noise, size of equipment, ability of the public
to participate in the meeting notwithstanding the photography or recording, and any other pertinent
factor. If the presiding officer makes the determination that the photography or recording is
interfering with the meeting, the presiding officer may request an accommodation to avoid the
interference and if not sufficient or complied with, order the photography or recording to be
stopped. Any person failing to follow the determination of the presiding officer shall be forthwith
removed at the direction of the presiding officer. Any person removed from a public meeting at
the direction of the presiding officer may be charged with disorderly conduct in accordance with
New York State Penal Law, Section 240.20.

SECTION 4 — Signs and Banners. Members of the public may display signs
and/or banners at public meetings so long as the signs or banners do not interfere with the meeting,
do not obstruct the view of other attendees, do not violate the fire code, and do not contain obscene
language. The presiding officer may make the determination that the signs or banners interfere
with the meeting after taking into consideration attendant movement and activity, distance from
the deliberations of the Board, the size of the sign or banner, ability of the public to participate in
the meeting notwithstanding the sign or banner, and any other pertinent factor. If the presiding
officer makes the determination that the sign or banner is interfering with the meeting, the
presiding officer may request an accommodation to avoid the interference and if not sufficient or
complied with, order the sign or banner be removed. Any person failing to follow the determination
of the presiding officer shall be forthwith removed at the direction of the presiding officer. Any
person removed from a public meeting at the direction of the presiding officer may be charged
with disorderly conduct in accordance with New York State Penal Law, Section 240.20.

SECTION 5 - Executive Session Policy. It is the policy of the Town Board to
conduct Town business in an open fashion and to make available as much information as may
legally and practically be disseminated. The New York State Open Meetings Law authorizes the
Board to conduct business in executive session in a number of areas. These include: 1. Matters
which will imperil the public safety if disclosed; 2. Matters which may disclose the identity of a
law enforcement agent or informer; 3. Information relating to criminal investigations which would

 

 
 

 

Resolution No. 567-2020

imperil effective law enforcement if disclosed; 4. Discussions relating to proposed, pending o1
current litigation; 5. Collective bargaining negotiations; 6. Personnel matters relating to particular
individuals; and 7. The proposed acquisition, sale, or lease of real property or securities when
disclosure would substantially affect the value. The Board recognizes that it is authorized to use
executive sessions in these and other situations, but will do so with restraint. To maintain
confidentiality and to encourage the uninhibited discussion of the subject matter in executive
session, all statements made and positions taken by all participants must remain confidential and
may not be disclosed by any participant unless and until disclosure of such information as may be
legally disseminated is authorized by affirmative vote of four (4) members of the Board. It has
been and continues to be the practice of the Board that all members of the Board, acting together,
come to agreement by consensus on the specific information which is to be released to the publia
in accordance with the New York State Open Meetings Law, the suitable vehicle for reporting that
information, and the tuming of the reporting.

-H.

The foregoing resolution was declared adopted after a poll of the members of the Board; the
vote being recorded as follows:

Supervisor Saladino Aye
Councilwoman Johnson Aye
Councilman Imbroto Aye
Councilman Hand Aye
Councilman Labriola Aye
’ Councilwoman Maier Aye

Councilwoman Walsh Aye

 

 
Case 2:20-cv-04905-GRB-AYS Document 10-3 Filed 11/13/20 Page 5 of 5 PagelD #: 81

Town of Oyster Bay
Inter-Departmental Memo

TO >: MEMORANDUM DOCKET
FROM : = Office of the Town Attorney
DATE : October 1, 2020

SUBJECT: Amendment of Resolution Ne. 184-2016
Town Board Meeting Rules of Decorum

 

This Office was requested to draft a resolution to amend Resolution No. 184-2016, adopted
on April 5, 2016, which set forth the Rules of Decorum to be followed at Town Board meetings.
The proposed resolution is attached hereto.

It is requested and recommended that the Town Board suspend the rules and adopt the
attached resolution at the Town Board meeting scheduled for October 6, 2020.

  

FRANK M, SGALERA. .
TOWN ATTOR®

Oo st poe .
Lew M: Sabs

Special Counsel

 
 
        
 

_TMS:inb

Attachment

S\Attomey\Admin\TMS\2020\MD Decorum.docx.
